Title: From Benjamin Franklin to Library Company Subscribers, 25 March 1732
From: Franklin, Benjamin
To: Library Company of Philadelphia Subscribers


March 25th 1732.
The Directors, in Town, met with the Treasurer and Secretary at Nicholas Scull’s, as was agreed at last Meeting, B. Franklin having sent a Messenger about with printed Notes in these Words Vizt. “Sir. Next Saturday Evening Attendance will be given at N. Scull’s, to receive the Money subscribed to the Library, of those who have not yet paid; when you are desired to appear without Fail, either to pay or relinquish; that it may then be known who are, and who are not concerned.”
